DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-10 in the reply filed on 06/13/2022 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.
Claim Objections
Claim 1 is objected to because the language “a first portion of macro-deformations comprises an open or partially open distal ends” requires grammatical correction.
Claim 1 is objected to because the language “configured differently than the distal ends of the first portion” should read “configured differently than the distal ends of the first portion of macro-deformations” for consistency.
Claim 5 is objected to because the language “the first portion of macro-deformations is comprised by the first zone and the second portion of macro-deformations is comprised by the second and third zones” requires correction. It is suggested to rewrite the limitation to indicate that the first portion of macro-deformations is located within the first zone and the second portion of macro-deformations is located in the second and third zones.
Claim 6 is objected to because the language “the each of the micro-deformations comprises a distal end” requires grammatical correction.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitation “a portion of a wearer-facing surface”. Claims 3 and 4 depend on Claim 2, which also recites “a portion of a wearer-facing surface”. It is unclear if these claims are referring to the same portion of the same wearer-facing surface or different portions within the same wearer-facing surface. The language in Claims 3 and 4 should read “the wearer-facing surface”, and “a portion” should be amended to either “the portion”, “a different portion”, “a second portion”, or a variation acceptable to Applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammons et al (US 2010/0036346).
Regarding Claim 1, Hammons discloses an absorbent article (10, Figs. 1-3) having a longitudinal axis (L, Figs. 1-3) and a transverse axis (T, Figs. 1-3) which is generally perpendicular to the longitudinal axis (L, Figs. 1-3), the absorbent article (10, Figs. 1-3) further comprising:
a topsheet (20, Figs. 1-3);
a backsheet (30, Figs. 1-3);
an absorbent system (absorbent core 40, Figs. 1-3) disposed between the topsheet (20, Figs. 1-3) and the backsheet (30, Figs. 1-3); and
a material web (apertured web 1, Figs. 6, 7, and 9; ¶ [0074, 0082, 0095-0098]) comprising a film layer (¶ [0095] indicates the embodiment of the apertured web shown in Fig. 9 utilizes a precursor web that has at least a film layer) and a nonwoven layer (¶ [0082] indicates the precursor web can be a composite or laminate made of a combination of a polymer film and a nonwoven web), the material web (1, Figs. 6, 7, and 9) comprising a plurality of micro-deformations (microscopic aberrations 2, Fig. 9; ¶ [0095]) and a plurality of macro-deformations (truncated generally conical shaped structures 8, Figs. 6, 7, and 9), each of the macro-deformations (8, Figs. 6, 7, and 9) comprising a distal end (as seen in Fig. 9, the end of the structures 8 with the apertures is the distal end), wherein a first portion (60, Figs. 1-3) of macro-deformations (8, Figs. 6, 7, and 9; ¶ [0058, 0067] indicate the different portions of the web/topsheet can have apertures with different structures, and the structures 8 form the apertures) comprises an open or partially open distal ends (as shown in Fig. 9, the structures 8 have an open/partially open distal end due to the apertures) and wherein a second portion (70, Figs. 1-3) of macro-deformations (8, Figs. 6, 7, and 9; ¶ [0058, 0067] indicate the different portions of the web/topsheet can have apertures with different structures, and the structures 8 form the apertures) comprises distal ends which are configured differently than the distal ends of the first portion (¶ [0058, 0067] indicate the different portions of the web/topsheet can have apertures with different structures, and the structures 8 form the apertures; specifically ¶ [0067, 0069] indicates the first and second apertures can have different diameters and/or shapes, and since the apertures are in the distal ends of the structures 8, the first and second macro-deformations will have differently configured distal ends to result in different sized apertures), and wherein the material web (1, Figs. 6, 7, and 9) forms a portion of the topsheet (20, Figs. 1-3; ¶ [0074]).
Regarding Claim 2, Hammons discloses the micro-deformations (2, Fig. 9) form a portion of a wearer-facing surface (¶ [0096]; the apertured web can be used with the second side 14 having aberrations 2 as the body-facing surface of the article).
Regarding Claims 3 and 4, Hammons discloses either the film layer or the nonwoven layer forms a portion of a wearer-facing surface of the absorbent article (10, Figs. 1-3; ¶ [0074, 0095-0096] indicate that the apertured web can be used in either orientation when used as a topsheet, and as such either the film layer or the nonwoven layer can form the body-facing surface of the article).
Regarding Claim 5, Hammons discloses the absorbent article (10, Figs. 1-3) further comprises a first zone centrally disposed along the longitudinal axis (see Image 1), and a second and third zone (82 and 83, Fig. 3 and Image 1) flanking the first zone (see Image 1), wherein the first portion (60, Figs. 1-3) of macro-deformations (8, Figs. 6, 7, and 9) is comprised by the first zone (see Image 1) and the second portion (70, Figs. 1-3) of macro-deformations (8, Figs. 6, 7, and 9) is comprised by the second and third zones (82 and 83, Fig. 3 and Image 1; ¶ [0052-0053]).

    PNG
    media_image1.png
    793
    468
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 3 of Hammons
Regarding Claim 6, Hammons discloses each of the micro-deformations (2, Fig. 9) comprises a distal end (¶ [0095] indicates the aberrations 2 are volcano-shaped micro-apertures which would have an open/partially open distal end to result in the volcano shape), and wherein each of the micro-deformation (2, Fig. 9) distal ends are open or partially open (¶ [0095] indicates the aberrations 2 are volcano-shaped micro-apertures which would have an open/partially open distal end to result in the volcano shape).
Regarding Claims 7 and 8, Hammons discloses the material web is a composite or a laminate (¶ [0082]).
Regarding Claim 9, Hammons discloses the distal ends of the first portion (60, Figs. 1-3) of macro-deformations (8, Figs. 6, 7, and 9) comprise a larger open area than the distal ends of the second portion (70, Figs. 1-3) of macro-deformations (8, Figs. 6, 7, and 9; ¶ [0067-0068] indicates the first apertures, which are the open area of the deformations of the first portion 60, can have a larger largest dimension than the second apertures which are the open area of the deformations of the second portion 70; since both apertures can be circular in shape, the distal ends of the first portion would then have a larger open area than the distal ends of the second portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al (US 2010/0036346).
Regarding Claim 10, Hammons does not explicitly state that the distal ends of the first portion of macro-deformations comprise a larger percentage of open area than the distal ends of the second portion of macro-deformations.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hammons to have the distal ends of the first portion of macro-deformations comprise a larger percentage open area than the distal ends of the second portion of macro-deformations since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hammons would not operate differently with the distal ends of the first portion of macro-deformations comprising a larger percentage of open area than the distal ends of the second portion of macro-deformations and since the percentage open area of the macro-deformations does not prevent the device from absorbing fluid, the device would function appropriately with the claimed percentage open area relationship. Further, applicant places no criticality on the range claimed, as applicant merely indicates one region of the article “can” have macro-deformations with a higher percentage open area than another region (¶ [0058-0060] of published application).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cecchetto et al (US 2016/0039109 and US 2016/0038351) both teach an apertured web with micro- and macro-deformations.
Galie et al (US 2015/0284892) teaches a zoned apertured web with one zone of apertures that are larger than the apertures in another zone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA R ARBLE/Examiner, Art Unit 3781